136 S.E.2d 208 (1964)
262 N.C. 92
STATE
v.
Joe B. DRIVER.
No. 653.
Supreme Court of North Carolina.
May 20, 1964.
*209 T. W. Bruton, Atty. Gen., Harry W. McGalliard, Deputy Atty. Gen., for the State.
Brannon & Read, by Anthony M. Brannon, Durham, for defendant appellant.
PER CURIAM:
The court-appointed counsel advanced this argument: "The present defendant is an alcoholic and this fact is acknowledged by all who have come into contact with him, from the arresting officer to the Court which sentenced him. This alcoholism, while not the reason for his imprisonment, is certainly the cause of it. His addiction has put him in jail. Yet he has not been assigned to a medical rehabilitation center but sent to the roads. As an impoverished inmate he cannot obtain outside medical aid. So for two years the State of North Carolina impounds the defendant, an acknowledgedly ill man, beyond the reach of medical and psychological treatment. Such imprisonment without treatment is certainly Cruel and Unusual Punishment."
The sentences imposed are authorized by G.S. § 14-335(12), 1963 Cumulative Supplement, Vol. B-1. Undoubtedly, the Legislature may require the courts to take into account in fixing punishment the persistence of an accused in a course of criminal conduct. The prison authorities provide medical treatment for prisoners during their confinement. The argument of defense counsel in other matters addresses itself more properly to society and other agencies of government rather than to the criminal courts. The defendant's motion in arrest of judgment is denied. Defendant's attorney of record consents to the motion of the Attorney General suggesting diminution of the record. The motion is allowed.
No error.